Citation Nr: 0323692	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  01-09 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
ACL tear, status post reconstruction with synovitis, right 
knee.  

2.  Entitlement to a compensable rating for residuals of 
right ankle sprain with synovitis and ligamentous 
instability.  

3.  Entitlement to a compensable rating for residuals of 
fracture, right fourth and fifth metatarsals.

4.  Entitlement to a rating in excess of 10 percent for 
lateral meniscus tear, left knee, with grade 3 
chondromalacia, status post arthroscopic debridement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.D.


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from December 1982 to January 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In January 2001, the veteran presented testimony at a 
personal hearing before a Decision Review Officer (DRO) at 
the RO.  A transcript of the hearing has been prepared and 
associated with the claims folder.


FINDINGS OF FACT

1.  The veteran appealed the issues of entitlement to 
increased ratings for right ACL tear, status post 
reconstruction with synovitis, right knee; residuals of right 
ankle sprain with synovitis and ligamentous instability; 
residuals of fracture, right fourth and fifth metatarsals; 
and lateral meniscus tear, left knee, with grade 3 
chondromalacia, status post arthroscopic debridement, which 
the RO had adjudicated and denied in a January 2000 rating 
decision.   


2.  On November 18, 2002, prior to the promulgation of a 
decision in the appeal, the Regional Office received 
notification from the appellant requesting a withdrawal of 
his appeal; thus, the Board is without jurisdiction to 
consider the merits of the veteran's claims for increased 
evaluations. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. §§ 7104, 7105 (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  

Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c).  Here, in correspondence 
received at the RO on November 18, 2002, and signed and dated 
by the appellant on November 10, 2002, the appellant withdrew 
his appeal.

The veteran's withdrawal of his appeal was subsequently 
forwarded to the Board upon transfer of his claims file for 
final appellate review.  Accordingly, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Therefore, the appeal is dismissed without 
prejudice.


ORDER

The appeal, as to all the issues listed on the first page of 
this decision, is dismissed. 




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

